Citation Nr: 0711742	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee, postoperative, with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1974 to 
January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 20 
percent for left knee injury, postoperative, with traumatic 
arthritis.  The veteran was scheduled for a November 2005 
Board hearing, but failed to appear or indicate any desire to 
re-schedule.


FINDING OF FACT

The veteran's left knee disability is manifested by 
degenerative joint disease, postoperative, flexion most 
severely limited to 90 degrees, extension to 0 degrees, and 
subjective complaints of continuous pain, swelling, and 
instability in the knee, as well as functional impairment due 
to pain.  


CONCLUSION OF LAW

The criteria for an increased rating higher than 20 percent 
rating for left knee, postoperative, with traumatic arthritis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a November 2004 
VA letter, prior to the March 2005 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to submit any relevant evidence in 
his possession. 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans' Claims further redefined the requirements of 
the VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The November 2004 letter did not provide 
the veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no new disability rating or 
effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also has provided an 
examination that is sufficient to determine the present 
severity of his left knee disability.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  VA has satisfied its duties to notify and assist 
the veteran.

Increased rating

The RO originally granted service connection for left knee 
injury, postoperative, with traumatic arthritis in May 1976, 
assigning a 10 percent rating, effective January 28, 1976.  
In May 1977, the RO assigned an increased rating of 20 
percent for the left knee, effective January 13, 1977.

The veteran filed an increased rating claim for his left knee 
disability in October 2004.  He stated that his knee 
disability had worsened and that he might have to have a knee 
replacement.  He thus contends that the level of impairment 
associated with his left knee disability warrants a rating 
higher than 20 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's left knee currently is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5010-5260.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited to 45 
degrees warrants a 10 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent rating. 

A January 2005 VA examination report shows passive range of 
motion of the left knee was 0 to 100 degrees; at 100 degrees 
he would not let the knee be flexed any further due to pain.  
Active range of motion was 0 to 90 degrees; and again he 
stopped because of pain.  The impression was degenerative 
joint disease, left knee.  A December 2004 x-ray examination 
report and March 2005 MRI report also showed moderate to 
extensive degenerative changes in the left knee.  Based on 
these findings, the veteran is not entitled to a compensable 
rating for limitation of flexion of the knee under DC 5260.  
As the 20 percent rating has been in effect for more than 20 
years, however, it is protected under 38 C.F.R. § 3.951. 

The veteran cannot receive a rating higher than 20 percent 
under the remaining diagnostic codes pertaining to the knee.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004). Under DC 5261, a 
noncompensable rating is warranted for extension limited to 5 
degrees; a 10 percent rating for extension limited to 10 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 40 percent rating for extension limited to 30 
degrees; and a 50 percent rating for extension limited to 45 
degrees.  

A January 2005 VA examination report shows the veteran's 
extension was to 0 degrees.  Thus, a separate rating for 
limitation of extension of the leg is not warranted under DC 
5261.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC's 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  Under DC 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

The veteran reported that he had occasional giving way of the 
knee and occasionally wore a Neoprene knee sleeve for his 
knee when it swelled.  On objective observation, he had a 
very noticeable limp on the left lower extremity.  Inspection 
of the left knee revealed a slight varus alignment.  The knee 
was stable to varus/valgus stress and anterior drawer and 
Lachman's were negative.  There also was no effusion.  Even 
though the veteran had subjective complaints of the knee 
giving way, the objective findings do not show any recurrent 
subluxation or lateral instability.  Thus, the veteran is not 
entitled to a separate rating under DC 5257.

The remaining diagnostic codes pertaining to the knee that 
allow for a rating higher than 20 percent are DC 5256 for 
knee ankylosis; and DC 5262 for impairment of tibia and 
fibula, including nonunion and malunion.  Upon review, 
however, neither of these diagnostic codes applies.  The 
January 2005 VA examination report shows that the veteran had 
active and passive movement in the knee; so there is no 
ankylosis shown.  Also, none of the medical evidence shows 
nonunion or malunion of the tibia and fibula.  As noted, the 
left knee was found stable.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
daily knee pain and swelling, worse in cold or wet weather.  
The veteran also reported that his knee interfered with some 
of his daily activities, including housework and that he 
could not stand for more than 15 minutes or walk more than 
three blocks, due to knee pain.  Any functional loss related 
to the knee, however, already is contemplated by the 20 
percent rating assigned under DC's 5010-5260.  On objective 
evaluation in January 2005, there was no loss of motion, 
weakness, fatigability, or incoordination.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left knee is demonstrated; nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the veteran 
reported that he had been unemployed since July 2004.  His 
unemployment was not shown to be related to his left knee 
disability, however.  A December 2004 VA mental health record 
notes the veteran stated he had lost everything due to 
drinking and drugs and reportedly had lost his job three to 
four months ago after 28 years.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 20 
percent for postoperative traumatic arthritis of the left 
knee is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee, postoperative, with traumatic arthritis is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


